DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al US 5,247,444.
	Regarding claim 1, Arai et al disclose a state estimation device for an internal combustion engine, the state estimation device comprising:
a storage device that stores mapping data, the mapping data being data defining a mapping that takes as an input an internal combustion engine state variable that is a parameter indicating a state of the internal combustion engine and that generates as an output an estimated value for estimating the state of the internal combustion engine; and
an execution device that executes an acquisition process of acquiring the internal combustion engine state variable and an estimation process of calculating the estimated value based on the output of the mapping that takes the internal combustion engine state variable as the input, wherein:
the mapping data is data learned by machine learning;


when executing the guard process, the execution device calculates the value after the guard process as the estimated value. See FIG. 2-5, abstract, col. 1, ll. 60 – col. 2, ll. 24, and col. 6, ll. 11-55.

Regarding claim 2, Arai et al disclose wherein when the estimated value is larger than the acceptable range, the execution device executes the guard process that is a process of adjusting the estimated value to a value equal to an upper limit value of the acceptable range, and when the estimated value is smaller than the acceptable range, the execution device executes the guard process that is a process of adjusting the estimated value to a value equal to a lower limit value of the acceptable range. See FIG. 2-5, abstract, col. 1, ll. 60 – col. 2, ll. 24, and col. 6, ll. 11-55.

Regarding claim 3, Arai et al disclose wherein the state of the internal combustion engine is an estimated value of a temperature of a catalyst provided in an exhaust passage of the internal combustion engine;
the mapping data is data defining a mapping that takes as inputs at least one of two variables that are an outside air temperature variable and an excess amount variable, a fluid energy variable, and a previous value of the estimated value of the temperature of the catalyst and that generates as an output the estimated value of the temperature of the catalyst, the outside air temperature variable being a variable related to a temperature of outside air around the internal combustion engine, the excess amount variable being a variable according to an amount by which an actual injection amount is in excess of an amount of fuel required to achieve a stoichiometric air-fuel ratio of an air-fuel mixture in a combustion chamber of the internal combustion engine, and the fluid energy variable being a state variable related to energy of fluid that flows into the catalyst; and
in the acquisition process, the execution device acquires the at least one variable, the fluid energy variable, and the previous value of the estimated value. See FIG. 2-5, abstract, col. 1, ll. 60 – col. 2, ll. 24, and col. 6, ll. 11-55.

Regarding claim 4, Arai et al disclose wherein the execution device executes an acceptable range calculation process of calculating the acceptable range;
the storage device stores an upper limit value calculation function and a lower limit value calculation function, the upper limit value calculation function being a function that inputs at least one of the internal combustion engine state variable and a variable derived from the internal combustion engine state variable and outputs an upper limit value of the acceptable range, and 
in the acceptable range calculation process, the execution device calculates the upper limit value by inputting the internal combustion engine state variable acquired by the acquisition process to the upper limit value calculation function, and calculates the lower limit value by inputting the internal combustion engine state variable acquired by the acquisition process to the lower limit value calculation function. See FIG. 2-5, abstract, col. 1, ll. 60 – col. 2, ll. 24, and col. 6, ll. 11-55.

Regarding claim 5, Arai et al disclose wherein when a divergence that indicates a difference between a current value and a previous value of the estimated value calculated by the estimation process is out of a predetermined range, the execution device determines that the current value of the estimated value is out of the acceptable range. See FIG. 2-5, abstract, col. 1, ll. 60 – col. 2, ll. 24, and col. 6, ll. 11-55.

Regarding claim 6, Arai et al disclose a state estimation system for an internal combustion system, the state estimation system comprising:
the execution device according to claim 1; and the storage device according to claim 1, wherein:

the second execution device is mounted outside the vehicle and executes an external reception process of receiving the data sent by the vehicle-side sending process, the estimation process, and an external sending process of sending to the vehicle a signal that is based on the output calculated by the estimation process. See FIG. 2-5, abstract, col. 1, ll. 60 – col. 2, ll. 24, and col. 6, ll. 11-55.

Regarding claim 7, Arai et al disclose a data analysis device, comprising the second execution device and the storage device according to claim 6. See FIG. 2-5, abstract, col. 1, ll. 60 – col. 2, ll. 24, and col. 6, ll. 11-55.

Regarding claim 8, Arai et al disclose control device for an internal combustion engine, comprising the first execution device according to claim 6. See FIG. 2-5, abstract, col. 1, ll. 60 – col. 2, ll. 24, and col. 6, ll. 11-55.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747